Citation Nr: 9915958	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right arm and left thumb.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently rated 
50 percent disabling.  

4. Entitlement to an increased (compensable) evaluation for 
post-traumatic urethral stricture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) White River Junction 
Medical and Regional Office Center (RO), which, in pertinent 
part, denied the veteran entitlement to service connection 
for residuals of a shell fragment wound of the right arm and 
left thumb, as well as hypertension secondary to his service-
connected PTSD.  This rating determination also denied the 
veteran an increased (compensable) evaluation for his 
service-connected disorder of the urethra, and granted the 
veteran an increased evaluation from 30 percent to 
50 percent, for his service-connected PTSD.  

In April 1999, a video conference hearing was held with the 
appellant in White River Junction, Vermont, before the 
undersigned member of the Board sitting in Washington, D.C.  
A transcript of that hearing has been associated with the 
veteran's claims file.  

The issues of an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder with major 
depression and post-traumatic urethral stricture will be 
addressed in the remand portion of this determination.  


FINDINGS OF FACT

1.  No competent (medical) evidence has been submitted to 
show that the veteran has hypertension primarily due to or 
the result of service-connected PTSD.  

2.  No competent (medical) evidence has been submitted to 
show that the veteran has residuals of a shell fragment wound 
of the left thumb as a result of injury in service.  

3.  The veteran has presented cognizable evidence in support 
of his claim that residuals of a shell fragment wound of the 
right arm are attributable to service.  


CONCLUSIONS OF LAW

1.  Well-grounded claims of secondary service connection for 
hypertension and service connection for residuals of a shell 
fragment wound of the left thumb have not been submitted.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  A shell fragment wound of the right arm was incurred as a 
result of wartime service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for disability, 
which is proximately due to, or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented well-grounded claims for the 
disorders for which he claims are service connected.  If not, 
his claims must fail, and there is no further duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107(a), 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected, it requires evidence 
relevant to the requirement of service connection, and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The requirements of a well-grounded claim for service 
connection are summarized in Caluza v. Brown, 7 Vet. App. 498 
(1995).  There must be competent evidence of a current 
disability (a medical diagnosis).  There must also be 
competent evidence showing incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  
Further, there must be a nexus between the inservice injury 
or disease (or an established service connected condition) 
and the current disability (medical evidence).  In addition, 
when a veteran contends a service-connected disability has 
caused a new disability, he must submit competent evidence of 
a causal relationship between the two disabilities to 
establish a well-grounded claim.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  If the service medical records do 
not show a current disability and/or there's no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, then the claim is not 
well grounded.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "Court") noted that while 38 U.S.C. § 1154(b) 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish incurrence in service of a disease or 
injury, by relaxing the evidentiary requirements for 
adjudication of certain combat-related VA disability 
compensation claims, it does not provide a substitute for 
medical-nexus evidence.  Instead, it serves only to reduce 
the evidentiary burden for combat veterans with respect to 
the second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, No. 97-1321 (U.S. Vet. App. Apr. 2, 1999).


A.  Service Connection for Hypertension Secondary to PTSD

The veteran's service medical records contain no clear 
diagnosis of hypertension.  In April 1968, however, in 
connection with treatment for his gunshot wound injury 
residuals, the veteran was found to have elevated blood 
pressure readings of 150/110, 138/100 and 142/96.  Progress 
notes on one occasion recorded that he was found to be 
hypertensive.  An overload of IV fluids was indicated to be 
the plausible cause.  On the veteran's July 1968 medical 
examination for service separation, his blood pressure was 
120/80.  

On the veteran's initial VA examination in December 1969, 
blood pressure was 110/70.  Clinical evaluation of his 
cardiovascular system found no abnormalities.  

VA examination in August 1982 disclosed blood pressure of 
150/100, sitting, and 135/98, recumbent.  Hypertension was 
diagnosed.  

In July 1997, the veteran submitted into the file a 
chronology of nine blood pressure readings taken between 
August 1994 and September 1996 by clinicians apparently at 
his place of employment.  Systolic blood pressure during this 
period ranged from a low of 130 to a high of 170, and 
diastolic blood pressure ranged from a low of 90 to a high of 
120.  

At his personal hearing on appeal in April 1999, the veteran 
described a recent history of elevated blood pressure.  He 
said that he has current diet restrictions for his blood 
pressure, and that readings vary "depending on certain 
days."  

The veteran contends that he has hypertension stemming from 
his service-connected PTSD.  There is, however, no evidence 
beyond the veteran's own assertions that his hypertension is 
causally or etiologically related to his service-connected 
disability.  The veteran's VA examination in October 1982 
provided no opinion, corroborative of the veteran's 
assertions.  Subsequent VA examinations of the veteran for VA 
purposes, as well as the above described clinical record of 
the veteran's employer, fail to diagnose hypertension and/or 
link the veteran's elevated blood pressure to any underlying 
condition.  

The Court has stated that in determining whether a claim is 
well grounded, where the determinative issue involves a 
question of medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), citing Murphy.  The veteran does not meet this 
burden imposed by 38 U.S.C.A. § 5107(a), merely by presenting 
his own lay testimony, because lay persons are not competent 
to offer medical opinions.  Grottveit, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions referable to the medical questions of causation 
presented in this case cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  If no 
competent evidence is submitted to support a claim, the claim 
cannot be well grounded.  Grottveit citing Tirpak.  

The Board finds that since the veteran has only submitted his 
unsupported assertions as evidence that hypertension is 
attributable to his service-connected PTSD, he has not 
submitted competent "nexus" evidence as required by Caluza 
v. Brown, 7 Vet. App. 498 (1995) and Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  His lay testimony has been 
carefully reviewed, particularly in light of 38 U.S.C.A. 
§ 1154(b), but the Court has held that the medical nexus 
requirement or element set forth in Caluza, for the purpose 
of establishing a well-grounded claim was not affected or 
altered by the three-step sequential test interpreting 
section 1154(b) set forth by the U.S. Court of Appeals for 
the Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  See Libertine v. Brown, 9 Vet. App. 521 (1996).  

B.  Service Connection for Residuals of a Shell Fragment 
Wound to the Right Arm and Left Thumb.

With respect to the veteran's claim for shell fragment wound 
residuals of the right arm and left thumb, there is no 
evidence of record other than the veteran's own assertions 
that he currently has shell fragment wound residuals 
involving his left thumb.  While service medical records show 
the veteran sustained serious wounds to the thigh, groin, 
right buttocks and genitalia as a result of combat in 
Vietnam, none of his wounds are indicated to involve the 
upper extremities.  

Nevertheless, on his VA examination in December 1969 a 
musculoskeletal system evaluation noted a small foreign body 
over the right elbow.  The examiner questioned whether this 
might represent shrapnel, but made no specific diagnosis 
referable to his finding.  On VA musculoskeletal system 
examination in October 1982, the examiner noted that the 
veteran had retained shrapnel in his right elbow.  

At his April 1999 hearing, the veteran said that he sustained 
a combat injury to his right arm and left thumb, which 
essentially went unnoticed in service due to the nature of 
his more serious wounds.  He testified that he could 
presently feel a piece of retained shrapnel.  As the Court 
noted in Gregory v. Brown, 8 Vet. App. 563, 568-9 (1996), 
which involved service connection for hemorrhoids, the combat 
veteran may use lay testimony to show that rectal bleeding 
happened in service, but not to show a current diagnosis or a 
nexus between a current condition and service.

Absent evidence showing the presence of a disability claimed 
on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) and Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  See also Caluza at 498.  As the Board 
finds that the veteran has presented no current medical 
evidence of a shell fragment wound residual of the left 
thumb, the veteran's claim for this disorder must also be 
denied as not well grounded.  

With regard to the veteran's right arm, evidence on file, 
specifically VA examinations immediately subsequent to 
service, do show findings of shrapnel in the area of the 
right elbow.  Considering the veteran's combat experience, 
the extensive nature of his other wounds and the likelihood 
that a minor injury could be overlooked, as well as the post 
service clinical findings of retained shrapnel, the Board 
finds that the evidence in its entirety is sufficiently 
balanced such as to establish service connection for 
residuals of a shell fragment wound to the right arm.  

The Board views its discussion with respect to the veteran's 
claims for service connection for hypertension secondary to 
PTSD and shell fragment wounds of the left thumb as 
sufficient to inform him of the type of evidence that is 
necessary to make these claims well grounded, such as to 
warrant full consideration of the benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-88 (1995).  Hence, the VA has met 
its duty to inform him of the evidence necessary to support 
his claim.  See 38 U.S.C.A. § 5103(a).  


ORDER

Service connection for hypertension as secondary to post-
traumatic stress disorder is denied as not well grounded.  

Service connection for residuals of a shell fragment wound of 
the left thumb is denied as not well grounded.  

Service connection for residuals of a shell fragment wound of 
the right arm is granted.  


REMAND

Testimony elicited from the veteran at his personal hearing 
on appeal in April 1999 and referable to his urethral 
stricture included complaints of slow stream, increased 
urinary frequency, urinary urgency, and incontinence.  The 
Board notes that, under the current diagnostic criteria, 
stricture of the urethra is to be rated as voiding 
dysfunction with three general areas of dysfunction, urine 
leakage, frequency or obstructive voiding.  

The veteran was offered a VA genitourinary examination in 
November 1997 in connection with his current claim.  This 
examination, unfortunately, failed to address the severity of 
his symptomatology expressed in terms of the pertinent rating 
criteria.  Thus, a reexamination of the veteran's service-
connected post-traumatic urethral stricture is required.  

Further with respect to the veteran's claim for an increased 
evaluation for his PTSD, the veteran in his notice of 
disagreement received in June 1998, asserted that an 
evaluation greater than the 50 percent disability currently 
assigned for this disorder is warranted.  In support of this 
contention, he drew attention to a "psyc exam today 
June/22/98".  This examination is not on file, and while 
pertinent to the issue of an increased evaluation for the 
veteran's service-connected PTSD, does not appear to have 
been considered by the RO.  

Lastly, the veteran has testified that his service-connected 
disorders have caused periods of absences from his 
employment.  

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107.  The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following development.  

1.  The RO should contact the veteran to 
determine the source of any 
evaluation/treatment provided to him for 
his PTSD and/or urethral stricture 
disorder.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact each physician, hospital 
or treatment center specified by the 
veteran to obtain any and all relevant 
medical treatment records or reports not 
already on file, to include the report of 
any psychiatric examination and/or 
psychological evaluation provided to the 
veteran on June 22, 1998.  

2.  The RO should schedule a special VA 
genitourinary examination of the veteran 
in order to determine the nature and 
extent of his service-connected urethral 
stricture.  All appropriate diagnostic 
studies must be conducted and the 
veteran's claims file, as well as a copy 
of the diagnostic criteria contained in 
38 C.F.R. § 4.115(a) for ratings of the 
genitourinary system dysfunction, must be 
made available to and be reviewed by the 
examiner prior to conducting the 
examination.  The specialist is to 
express an opinion as to the current 
extent of the veteran's urethral 
stricture, and determine whether urine 
leakage, frequency, or obstructive 
voiding represents the veteran's primary 
voiding dysfunction.  If obstructive 
voiding is the primary problem, the 
specialist should give detailed 
information pertaining to voiding 
problems.  If the primary condition is 
urinary frequency or leakage, detailed 
information pertaining to the particular 
condition should be provided.  

3.  The veteran should be advised that 
employment records corroborating lost 
time or sick leave due to his service-
connected PTSD and/or urethral stricture 
disorder are relevant to his current 
claim and that the ultimate 
responsibility for furnishing such 
evidence rests on the claimant.  In the 
event his employer has made allowances 
for any of his service-connected 
disabilities, documentation of same 
should also be submitted into the record.  
See 38 C.F.R. § 3.159(c) and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that the above requested 
development has been completed in full.  
If any development is incomplete, 
including if the examination does not 
include complete information, appropriate 
corrective action is to be implemented.  

5.  After completion of the above, the RO 
should readjudicate the issues of an 
increased evaluation of the veteran's 
service-connected PTSD and urethral 
stricture disorder.  

If the decision remains unfavorable to the veteran, he and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time in which to respond.  Thereafter, in accordance with 
current appellate procedures, the claims file, to include the 
additional requested information, is to return to the Board 
for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

